Exhibit 10.1


AMENDMENT TO


EMPLOYMENT AGREEMENT

        THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”), dated as
September 2, 2005, is entered into by and between NOVADEL PHARMA INC, a Delaware
corporation, with principal executive offices at 25 Minneakoning Road,
Flemington, New Jersey 08822 (the “Company”), and JEAN FRYDMAN, residing at 10
Old Fort Road, Bernardsville, NJ 07924 (the “Executive”). The Company and the
Executive each may be referred to herein individually as a “Party”, or
collectively as the “Parties”.

        WHEREAS, the Parties entered into that certain Employment Agreement
dated April 9, 2004, (the “Agreement”), pursuant to which the Company employed
the Executive as Vice-President & Corporate General Counsel of the Company and
the Executive agreed to serve in those capacities with the additional capacity
as Corporate Secretary, effective August 25, 2005.

        WHEREAS, the Agreement provided for certain terms and conditions for
which the Parties agreed upon; and

        WHEREAS, the parties desire to amend the Agreement to provide a
different bonus structure and certain other provisions commensurate to
additional responsibilities and duties undertaken by Executive.

        NOW, THEREFORE, in consideration of the foregoing premises, the mutual
promises and covenants of the Parties, the Parties hereto, do hereby agree as
follows:

1.  

Compensation. Section 4(b) of the Agreement shall be amended and restated in its
entirety to provide as follows:


          “4(b)Bonus. In addition, an amount determined by the Compensation
Committee of the Board to be appropriate based on your position, job performance
and overall Company goals, your yearly incentive compensation target award will
be set at 35% of your annual salary. Such dollar amount will be adjusted
according to annual increases in base pay. Your ongoing annual incentive
compensation target awards will be set at 35% of your annual base salary,
payable if the performance criteria determined by the Compensation Committee of
the Board are met. If the performance criteria are exceeded or not fully met,
you will receive such greater or lesser amount as the Compensation Committee
determines is appropriate.


        Such incentive compensation will be broken down into four (4)
categories.

i)   any deal closed and signed by the executive which provides for a licensing
fee & milestone payments equal to or exceeding $10 million or if royalty stream
equals or exceeds 20% of net sales (5% of base salary). If the Executive
initiates the contact and closes the deal based upon that contact, an additional
5% of base salary.

ii)   Company achieves financial goals as set by the President and CEO (5% of
base salary)

iii)   Successful achievement of goals as outlined in Executive’s Goal Planning
Template (30% of base salary)

iv)   Successful performance in the role of Corporate Secretary outlined in
Executive’s Goal Planning Template for that position (20% of base salary)”


2.  

Compensation upon Termination. Section 9(e) of the Agreement shall be amended
and restated in its entirety to provide as follows:


“9(e) If (i) the Executive’s employment is terminated by the Company other than
as a result of the Executive’s death and other than for reasons specified in
Sections 10(b), (c) or (d), or (ii) the Executive’s employment is terminated by
the Executive for Good Reason, the Company shall continue to pay to the
Executive her Base Salary for a period of twelve (12) months following such
termination and the Company shall pay the Executive any accrued and unpaid Bonus
and expense reimbursement amounts through the date of termination. The Company’s
obligation under clause (i) in the preceding sentence shall be reduced, however,
by any amounts otherwise actually earned by the Executive during the twelve
month period following the termination of her employment. In addition, for the
shorter of twelve (12) months following any such termination or the balance of
the Term (as if such termination had not occurred), the Company shall provide
the Executive continuation coverage under all major medical and other health,
accident, life or other disability plans or programs in which the Executive
participated immediately prior to such termination. All Stock Options that have
not vested as of the date of termination shall be deemed to have expired as of
such date.”


3.  

Confirmation of Agreement. Except as otherwise amended or modified hereby, all
terms of the Agreement shall remain in full force and effect.


4.  

Capitalized Terms. Capitalized terms used but not defined in this Amendment
shall have the meanings ascribed to them in the Agreement.


5.  

Counterparts. This Amendment may be executed in one or more counterparts, each
of which shall be deemed an original but all of which taken together shall
constitute one and the same instrument.


Remainder of page left intentionally blank
Signature page follows

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the duly authorized officers of the Parties have executed
the Agreement as of the dates set forth below their respective signatures.

NOVADEL PHARMA INC     JEAN FRYDMAN    
By: /s/ GARY A. SHANGOLD   By: /s/ JEAN FRYDMAN  
Name: Gary A. Shangold, M.D   Name: Jean Frydman  
Title: President and CEO   Title: V.P., General Counsel and      
          Corporate Secretary  
Date: September 1, 2005   Date: September 2, 2005  